IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00380-CR
 
Frankie Lee Bell, Jr.,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 85th District Court
Brazos County, Texas
Trial Court No. 05-04155-CRF-85
 

ABATEMENT ORDER

 




            Appellant’s brief is overdue, and
after notice to appellant’s counsel to file a brief or extension request, none
has been filed.  Therefore, we abate this cause to the trial court for a
hearing to determine: (1) why a brief has not been filed on appellant’s behalf;
(2) whether counsel has abandoned the appeal; (3) whether appellant still
desires to proceed with the appeal; and (4) whether appellant desires
self-representation.  See Tex.
R. App. P. 38.8(b)(3); Fewins v. State, 170 S.W.3d 293 (Tex.
App.—Waco 2005, order).
            The trial court shall conduct the
hearing within 30 days after the date of this order.  The trial court
clerk and the court reporter shall file supplemental records within 45 days
after the date of this order.  See Fewins, 170 S.W.3d at 296-97.
 
                                                                                                PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Order
issued and filed August 29, 2007
Do
not publish